 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10     CLARENCE D. JOHNSON, JR.,                      Case No. C21-496-RSM

11                    Plaintiff,                      ORDER TO SHOW CAUSE
12                      v.
13
       AMAZON, et al.,
14
                      Defendants.
15
16
            Pro se Plaintiff, Clarence D. Johnson, Jr., has been granted leave to proceed in forma
17
     pauperis in this matter. Dkt. #6. His complaint and civil cover sheet filed in this action list a
18
19   multitude of defendants, including Amazon, Larry Page, Mark Zuckerberg, the City of Chicago,

20   and Craigslist Owners. Dkt. #1. The complaint also references Biden, Obama, Trump, and the
21
     United Nations. Id. at 4.
22
            The Court will dismiss a complaint at any time if the action fails to state a claim, raises
23
24   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from

25   such relief. See 28 U.S.C. § 1915(e)(2)(B).
26          The scant information provided in Plaintiff’s complaint makes his claims and the
27
     underlying facts difficult to follow. His statement of claim states “prisoner property seizure”
28



     ORDER TO SHOW CAUSE - 1
     without further information. Dkt. #1 at 5. His reference to “international law, federal law”
 1
 2   likewise fails to inform the Court of the legal basis for his claims or the relief sought. His civil

 3   cover sheet likewise provides no clarity, as he has selected multiple boxes to characterize the
 4
     nature of his lawsuit. See Dkt. #5 at 1 (selecting boxes including but not limited to civil rights,
 5
     personal property, federal copyright and trade secrets, Racketeering Influence and Corrupt
 6
 7   Organizations, and Constitutionality of State Statutes). Based on this limited information, the

 8   Court cannot decipher the factual or legal basis for Plaintiff’s claims nor his requested relief.
 9   Relatedly, it is unclear how this Court has jurisdiction over his various claims.
10
            Accordingly, Plaintiff’s complaints suffer from deficiencies that, if not explained in
11
     response to this Order, will require dismissal. In Response to this Order, Plaintiff must write a
12
13   short and plain statement telling the Court: (1) the laws or statutes upon which his claims are

14   based; (2) exactly what facts support each of the alleged violations of law; and (3) what specific
15   injury Plaintiff suffered because of each alleged violation of law. This Response is not to exceed
16
     six (6) pages. Plaintiff is not permitted to file additional pages as attachments. The Court will
17
     take no further action in this case until Plaintiff has submitted this Response.
18
19          Therefore, the Court hereby finds and ORDERS that Plaintiff shall file a Response to this

20   Order to Show Cause containing the detail described above no later than twenty-one (21) days
21
     from the date of this Order. Failure to file this Response will result in dismissal of this case.
22
23
24          DATED this 30th day of April, 2021.

25
26
27                                                 A
                                                   RICARDO S. MARTINEZ
28                                                 CHIEF UNITED STATES DISTRICT JUDGE



     ORDER TO SHOW CAUSE - 2
